Citation Nr: 1615439	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  00-18 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

3.  Entitlement to service connection for sexual dysfunction. 

4.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ. 

5.  Entitlement to service connection for bilateral foot disability. 

6.  Entitlement to service connection for neck and back disability. 

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 
 
8. Entitlement to service connection for peripheral neuropathy of the lower extremities. 

9.  Entitlement to service connection for diabetic retinopathy. 

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to May 1971 in the United States Marine Corp, from August 1974 to August 1975 in the United States Navy, and from September 1976 to December 1976 in the United States Army.  He died in December 2012, and his wife has been substituted as appellant as noted in a February 2013 RO determination.

The issues of entitlement to service connection for bilateral foot disability and a neck and back disability come before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for an acquired psychiatric disability comes before the Board on appeal from an October 2005 rating decision by the RO.  

The remaining issues on appeal come before the Board on appeal from a March 2007 rating decision by the RO.  

A personal RO hearing was held in July 2007.  In his substantive appeals, the Veteran requested a Board hearing at the local RO.  However, in a December 2009 statement, the Veteran withdrew his request for a Board hearing. 

In September 2010, the Board issued a decision remanding these matters to the Agency of Original Jurisdiction (AOJ) for development.  Sadly, the Veteran died in the interim.  The matters have been returned to the Board for appellate review, based on upon substitution by the appellant.  

This case has been processed using the VBMS and VVA electronic claims system.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and sexual dysfunction, as well as SMC for loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a written statement dated April 19, 2012, subsequent to the Board's 2010 remand but prior to the promulgation of a decision on the merits in this appeal, the VA received a request from the Veteran to withdraw his appeal of with respect to all issues other than entitlement to service connection for acquired psychiatric disability, to include PTSD, and sexual dysfunction, as well as SMC for loss of use of a creative organ.  These other issues are the following: Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, and service connection for bilateral foot disability and neck and back disability, for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, and entitlement to service connection for bilateral foot disability and neck and back disability, for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for the issues of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, and entitlement to service connection for bilateral foot disability and neck and back disability, for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and hypertension in an April 2012 written statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.


ORDER

The claims of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, and entitlement to service connection for bilateral foot disability and neck and back disability, for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and hypertension, are dismissed.

REMAND

As to the remaining claims for which Appellant has been substituted for the Veteran, additional development is required prior to appellate review.  It does not appear that the actions directed by the Board in the September 2010 remand have been carried out.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  It is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  The Board finds that there has not been substantial compliance, and these directives should be carried out to the extent possible.  However, owing to the fact that the Veteran has passed away since the issuing of the remand, modifications to the directives are necessary, and will be set forth herein.  

As to PTSD and acquired psychiatric disorder claim, the Board had ordered that examination be conducted to determine whether any psychiatric disabilities present were likely due to service or service-connected disability.  As this can no longer be accomplished, the matter should be referred to a psychiatric health care provider for an opinion.  

Similarly, the Board ordered that examination be conducted to determine whether any sexual dysfunction found to be present was likely due to service or service-connected disability.  As this can no longer be accomplished, the matter should also be referred to an appropriate health care provider for an opinion.  

Additionally, the Board directed that efforts be made to verify the Veteran's assertions as to personal assault in service.  This directive does not appear to have been fully accomplished, and as such should be carried out.  Appellant should be sent corresponding notice as to the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3), and Appellant should be asked to provide any information she has on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Appellant has received sufficient VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furnish the Appellant with clear notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  Also request more specific information from the Appellant, including approximate dates, concerning the alleged incident of a fire in the torpedo room while aboard the USS Prairie.  

2.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  

3.  Attempt to verify whether the USS Prairie was in the Philippines during December 1974 to August 1975 and, if so, obtain any ship records during this period to see if any such incident described by the Veteran was documented.  The RO must make as many requests as necessary and documentation of all efforts to complete the research.

4.  Forward the file to an appropriate VA psychiatric health care provider for review and provision of an opinion.  The examiner should clearly delineate all acquired psychiatric disabilities the Veteran had during the pendency of the claim.  The examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability the Veteran had during the pendency of the claim was causally related to service?

Further, the examiner should also offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. 3.304(f)(3).  If the examiner concludes that incidents of personal assault did take place, then the examiner should offer an opinion as to whether any diagnosed PTSD is causally related to such incidents.

b) Is it at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability found to have been present was proximately due to, or caused by, the Veteran's service-connected disabilities?  

c) Is it at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability found to have been present had been aggravated by the Veteran's service-connected disabilities?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Forward the file to an appropriate VA health care provider to determine the etiology of any sexual dysfunction manifested during the pendency of the claim. 
The examiner should respond to the following: 

a) Is it at least as likely as not (a 50% or higher degree of probability) that any sexual dysfunction found was proximately due to, or caused by, the Veteran's service connected disabilities?

b) Is it at least as likely as not (a 50% or higher degree of probability) that any sexual dysfunction found was aggravated by the Veteran's service-connected disabilities?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Appellant and her representative must be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


